Name: Commission Regulation (EEC) No 1240/91 of 13 May 1991 amending Regulation (EEC) No 809/91 on a protective measure applicable to imports of provisionally preserved cultivated mushrooms
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 119/18 Official Journal of the European Communities 14. 5 . 91 COMMISSION REGULATION (EEC) No 1240/91 of 13 May 1991 amending Regulation (EEC) No 809/91 on a protective measure applicable to imports of provisionally preserved cultivated mushrooms steps the objective of the protective measure ; whereas, as a consequence, the term of validity of the import licences should be permitted to cover the whole four-month period provided for in Regulation (EEC) No 809/91 , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2201 /90 (2), and in particular Article 18 (2) thereof, Whereas Commission Regulation (EEC) No 809/91 (3) limits the issue of import licences to a given quantity in the period 1 April to 31 July 1991 ; whereas, in accord ­ ance with Article 5 of that Regulation, the licences concerned are to be issued on 8 April 1991 with a normal term of validity of three months expiring on 7 July 1991 ; Whereas this situation may have a negative impact on the processing industry, which uses the mushrooms concerned, since such products can only be stored for a very limited period ; whereas such a consequence over ­ HAS ADOPTED THIS REGULATION : Article 1 The following sentence is hereby added to Article 5 of Regulation (EEC) No 809/91 : 'They shall be valid until 31 July 1991 .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member State*. Done at Brussels, 13 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 49, 27. 2. 1986, p . 1 . 0 OJ No L 201 , 31 . 7 . 1990, p . 1 . j3) OJ No L 82, 28 . 3 . 1991 , p . 47.